DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 November 2021 has been entered.
 
This a response to Applicant’s amendment filed on 15 November 2021, wherein: 
Claims 1, 3-8, and 10-14 are amended.
Claims 2 and 9 are canceled.
Claims 1, 3-8, and 10-14 are pending.

Specification Objections
The amendment filed 15 November 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall 
“By way of example, an action may include using certain language, exhibiting a certain facial expression…, exhibiting certain gestures.”  In particular, the originally filed disclosure is silent regarding “facial expressions”, let alone “a certain facial expression”, and is also silent regarding language or gestures being “certain language” or “certain gestures”.  Therefore, this is new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

The disclosure appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.  For instance, a non-limiting example is the use of the term “mind state”.  This is not a characteristically used term in English, and is exacerbated by grammatical and idiomatic errors in the disclosure attempting to describe the term. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 3-8, and 10-14 are objected to because of the following informalities:  
Regarding claim 1
Regarding claim 8, the claim has been amended to include the new term “brainwaves” as one word.  The originally filed specification recites the term “brain wave” as two words.  Uniformity is recommended.
Regarding claims 3 and 10, the limitation “wherein the model management information defines for the evaluation space a plurality of coordinate axes” is grammatically incorrect.  The language “for the evaluation space” should have a comma preceding and succeeding it.
Dependent claims 3-7 and 10-14 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “an arithmetic unit” in claim 1 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1 and 3, the disclosure fails to provide sufficient written description for “the at least computer is configured to periodically obtain, via the input interface device, a plurality of biosignals from the plurality of target objects”, and then “calculate for each target object a plurality of state values based on the stored time-series biosignals data, wherein the state values are used for evaluating an internal state of a target object who has performed an action” and “calculate a state feature amount using the plurality of state values” in claim 1 and “calculate, on the basis of the model management information, the state feature amount comprising the plurality of state values, wherein the state values correspond to the plurality of coordinate axes of the evaluation space managed by the model management” in claim 3.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is 

Regarding claims 8 and 10, the disclosure fails to provide sufficient written description for “periodically obtaining, by an input interface connected to at least one computer, a plurality of timestamped biosignals from the plurality of target objects, wherein the plurality of timestamped biosignals comprise at least facial expression image data, a voice volume, and one or more brainwaves and are used for calculating a plurality of state values for evaluating an internal state of a target object who has performed an action” and “calculating, by the at least one computer, a state feature amount made up of the plurality of state values” in claim 8 and “calculating on the basis of the model management information, by the at least one computer, the state feature amount made up of the plurality of state values corresponding to the plurality of coordinate axes of the evaluation space managed by the model management” in claim 10.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, while one of ordinary skill in the art may assume that a microphone is used to detect the voice volume and a camera is used to detect the facial expression image data, the disclosure is silent regarding which devices Applicant is using to detect which biosignal(s).  Furthermore, the specification merely recites a non-descript “pulse wave” but the disclosure is silent regarding what biosignal the pulse wave is of (since one of ordinary skill in the art would understand a pulse wave to merely be a non-

Further regarding claim 8, the originally filed disclosure is silent regarding the plurality of timestamped biosignals comprising “facial expression image data”.  In particular, the disclosure only recites the term, a “facial feature amount”, but is silent regarding what the facial feature actually is.  See, for example, at least Fig. 2 and lines 4-6 and 10-12 of pg. 10 and lines 6-12 of pg. 11.  For instance, one of ordinary skill in the art would understand that a facial feature could merely be a color of an eye, skin tone, type of chin, amount and/or color of facial hair, etc.  Thus, “facial expression image data” is new matter.  Dependent claims 10-14 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claims 1, 3-8, and 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
STEP 1
The claims are directed to a product and method which fall under the four statutory categories (STEP 1: YES).
STEP 2A, PRONG 1
Independent claim 1 recites periodically obtain a plurality of biosignals from the plurality of target objects and a timestamp for each biosignal obtained; store, for each target object, biosignals as time-series data, and identification information identifying each target object; calculate for each target object a plurality of state values based on the stored time-series biosignals data, wherein the state values are used for evaluating an internal state of a target object who has performed an action; calculate a state feature amount made up of the plurality of state values; and generate display information on the basis of the state feature amount, wherein the display information visually illustrates a similarity of the internal state of each of the plurality of target objects by displaying a positional relationship of the internal state of each of the plurality of target objects in an evaluation space.  Independent claim 8 recites a first step of periodically obtaining a plurality of timestamped biosignals from the plurality of target objects, wherein the plurality of timestamped biosignals comprise at least facial expression image data, a voice volume, and one or more brainwaves and are used for calculating a plurality of state values for evaluating an internal state of a target object who has performed an action; a second step of storing the timestamped biosignals as time-series data, and identification information identifying each target object; a third step of calculating a state feature amount made up of the plurality of state values based on the stored time-series biosignals data for each target object; and a fourth step of generating display information on the basis of the state feature amount, 
STEP 2A, PRONG 2
This judicial exception is not integrated into a practical application because the claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d).  Such factors include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a system (claim 1), at least one computer (claims 1 and 8), an arithmetic unit (claim 1), a storage device (claims 1 and 8), an input interface device (claim 1), a microphone (claim 1), a camera (claim 1), a pulse wave sensor (claim 1), and an input interface (claim 8) is not sufficient to impart patentability to the method performed by the system.  Although the claims recite the components, identified above, these elements are recited at a high level of generality.  This is at least evidenced by the manner in which this is disclosed that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a).  See, for example, at least Fig. 1 which illustrates the components identified above as non-descript black boxes or stock images, and at least lines 19-27 of pg. 5, lines 6-8 of pg. 6, line 24 of pg. 6 - line 23 of pg. 9, and line 6 of pg. 29 - line 5 pf pg. 30 in the specification which recite these elements as non-descript or stock.  In particular, line 6 of pg. 29 - line 5 of pg. 30 identify that the hardware elements identified above are unnecessary as their functions “may be realized by program codes of software” which “can be implemented by a wide range of programming and scripting languages” and are not stored in any particular means.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Additionally, the claims do not recite any limitations that improve the functionality of the computer system because the claimed obtaining, calculating, generating, displaying and storing are merely performing the steps of processing data but are not tied to improving any functionality of the computer system.  As identified in the 
STEP 2B
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05.  Such factors include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality in a conventional arrangement for performing their basic computer functions (i.e., collecting, storing processing, displaying data). BASCOM Global Internet Servs. v. AT&T Mobility LLC (827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243-44 (2016)), Electric Power Group, LLC v. Alstom S.A. (830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).  This is at least evidenced by the manner in which this is disclosed that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a).  See, for example, at least Fig. 1 which illustrates the components (identified in Step 2A, Prong 2) as non-descript black boxes or stock images, and at least lines 19-27 of pg. 5, lines 6-8 of pg. 6, line 24 of pg. 6 - line 23 of pg. 9, and line 6 of pg. 29 - line 5 pf pg. 30 in the specification which recite these elements as non-descript or stock.  In particular, line 6 of pg. 29 - line 5 of pg. 30 identify that the McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea 

Response to Arguments
Applicant’s arguments, filed 15 November 2021, with respect to the claim objections have been fully considered.  The amendments to the claims obviate these objections.  Therefore, these claim objections have been withdrawn.  However, the amendments necessitate new objections.

Applicant’s arguments, filed 15 November 2021, with respect to the rejections of the claims under 35 USC 112(b) have been fully considered.  The amendments to the claims obviate these rejections.  Therefore, these rejections have been withdrawn.  However, the amendments necessitate new rejections under 35 USC 112(a).

Applicant's remaining arguments filed 15 November 2021 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments against the objections to the specification and to the claims, Applicant asserts that the amendments to the specification obviate the objections.
Examiner respectfully disagrees.  While the most recent submitted amendments aid clarity for those amended sections, the remainder of the disclosure could use similar attention as it appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Additionally, as identified in the updated objections to the specification above and the prosecution history at large, care should be taken to identify all amendments made.  Applicant is reminded that the lengthy specification has not been checked 

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 101, Applicant asserts that the claims are not directed to an abstract idea, but rather to systems and methods “for evaluating actions performed by a plurality of target objects perform to achieve communication.”  Here, Applicant asserts this is not an abstract idea and is not by itself a building block of human ingenuity, a fundamental economic practice, a method of organizing human activity, an idea of itself, or a mathematical relationship/formula.
Examiner respectfully disagrees.  This is merely a conclusory statement made without evidentiary support, and is therefore not persuasive.  Furthermore, a determination of whether the claims are a building block of human ingenuity, a fundamental economic practice, a method of organizing human activity, an idea of itself, or a mathematical relationship/formula are not the determinations of the 2-step analysis for subject matter eligibility under 35 USC 101.   First, the claimed invention must be to one of the four statutory categories, which are identified as processes, machines, manufactures, and compositions of matter.  Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature).  See MPEP 2106.  Applicant is directed to the rejection above which identifies under Step 2A, Prong 1, the recited judicial exception, and assesses the additional elements both individually, and as a whole, to 
Applicant also asserts that even if the claims could be said to be directed to any alleged abstract idea, the amended claims as a whole recite additional features such that the claims amount to a practical application of any such alleged abstract idea.  Here Applicant attempts to provide an example that the amended claims recite “at least one computer including an arithmetic unit, a storage device coupled to the arithmetic unit, and an input interface device configured to obtain a plurality of biosignals from each target object, wherein the input interface device is coupled to the arithmetic unit and comprises at least a microphone, a camera, and a pulse wave sensor, and wherein the at least one computer is configured to periodically obtain, via the input interface device, a plurality of biosignals from the plurality of target objects and a timestamp for each biosignal obtained.”  Then, Applicant asserts that the amended claims recite limitations that include improvements to the functioning of the computer itself, and meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.
Examiner respectfully disagrees.  Applicant’s assertion of improvements to the functioning of the computer itself and meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment are merely conclusory statements made without evidentiary support, and are therefore not persuasive.  Merely reciting elements (a computer, an arithmetic unit, a storage device, and an input interface device comprising at least a microphone, a camera, and a pulse wave sensor) at a high level of generality in a conventional arrangement for performing their basic computer functions (i.e., collecting, storing, processing, and displaying data) has been repeatedly identified as not an integration into a practical application nor adding significantly more to the judicial exception.  See MPEP 2106.04(d) and 2106.05.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715                    

/JAMES B HULL/Primary Examiner, Art Unit 3715